TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00612-CV


In re Continental Casualty, et al. v. Texas Workers' Compensation Commission
and State Office of Administrative Hearings

 



REQUEST FOR DISCRETIONARY TRANSFER FROM THE DISTRICT COURT OF TRAVIS
COUNTY, 200TH JUDICIAL DISTRICT, NO. GN-001259, 
HONORABLE LORA LIVINGSTON, JUDGE PRESIDING




	By order dated July 20, 2001, the district court requested this Court to grant it leave
to transfer to this Court cause number GN-001259, pending in the 200th District Court of Travis
County, Texas.  See Tex. Gov't Code Ann. § 2001.038 (f) (West 2000).  This Court did not receive
the order requesting transfer until October 26, 2001.

	We deny the request to transfer the cause.  The cause is ordered to remain filed in the
district court for further proceedings.  Any original documents transmitted from the district court to
this Court are ordered returned to the district clerk of Travis County.


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Kidd and B. A. Smith
Filed:   November 7, 2001
Do Not Publish